             Case 7:20-cv-00056-JPJ-PMS Document 1 Filed 01/27/20 Page 1 of 10 Pageid#: 1

AO242(12/11)Petiti
                 on foraWritofHabeasCorj
                                       xksUnder28U.S.C.52241
                                                                                                                                . .
                                   U NITED STATES D ISTRICT C OURT                                                 ' ATRQAI?'
                                                                                                                            7I
                                                                                                                             WD ISKrnu
                                                                                                                               /VA ... n-
                                                                                                                                        l
                                                                                                                            FILRD
                                                                    forthe                                          JAN 27 2222
                                                      svestern DistrictofVirginia
                                                                                                           I!KJtlL
                                                                                                               ,
                                                                                                                 y c.()(J .sf.
                                                                                                                       œ'
                                                                                                                             t yjjç
                                                                                                                      P         E     z'N x
                          KarlLentz
                           Petitiollel-

                                                                             casex o.   .       .   -   (vr'                .
                                                                                              tsllpphkxlkyC//JT
                                                                                                              I:ofcom#
                      JEFF NEW TON
                          Respolldel:t
(kyzl
    ?lcqfbval-
             dentp)-authol-
                          izedpe'
                                sol:7lf&fi?gotstodvt?
                                                    /#erji
                                                         /ibllt
                                                              y?-
                                                                .
                                                                l

                      PETITION FOR A W RIT 0* HABEAS CORPUS UNDER 28U.S.C.q 2241
                                                          l'er:onallnformation

        (a)Yourfullname: KarlLentz
        (b) Othernpmesyouhaveused:                                             '
        Placeofcoltfinement:
        (a)Nnme ofinstitutïon:            MIDDLE RIVER REGIONALJAIL
        (b)Address:                                3K TECHNOLOGY DRIVE
                                                    STAUNTON ,VA.24401                                                      '
        (c)Youridentification ntlmber:
        Areyou currently being held on ordersby:
        'Federal authorities                  ='State authorities      $
                                                                       ''
                                                                        d
                                                                        ' O The:--expiain-
                                                                        .


                                                     COMMONW EALTH OF VIRGINIA
4.       Areyou currently:                '
         T
         ./.Y pretrialdetainee (uraiting fortrialon cn'minalcharges)
        'Sen/ing aseatence (incarceration,prole,probationzetc-)afterhaving been comricted ofacrimc
             fflrou are cttcrently senfùlg a sentencevpropide:
                   (a)Name andlocation ofcot!rtthatsentenced you: AUGUSTA COUNW CIRCUIT COURT
                                                                                1E.JOHNSON ST.STAUNTON,VA.24401
                   (b)Docketnumberofciminalcase:                                            CR19000366-00(00-02)
                   (c)Date ofsentencing:
                   01/23/2020


        Beiag held on an imm igration charge
        t
        7
        '
        'aY''
        ,   )
            '
            )lhe:
                .fc..:iuu,
                         '?. court's(personnal!ViolationofU.S.Constitution-Article 1Section 10
                          ..




             NoStateshallpass Law impairingthe Obligation ofContract;ias manwithin a fsacredltrust;have
             ongoing duties'
                           ,obligaiions'
                                       ,contracts & agreem entsw herein no interference can occuratthis tim e
             (cf.U.S servicemenj
         Case 7:20-cv-00056-JPJ-PMS Document 1 Filed 01/27/20 Page 2 of 10 Pageid#: 2

AO 242 (12J11) Petidon foraWHtofHabeasComusUnder28U.S.C.â2241                                                  -
                                                                                                           .       L




5.   '
                                          Decision orA ction You Are Chailengin:
         W hatareyou challenging in thispetition:
         'How yoursentence isbeing cnm'ed out,calculated,orcreditcd byprison orparole authorities (forexnmple,
           revocation orcalculaéon ofgoodtim ecredits)
         'Prekial detention                                                   '
         'Imm igration detention
         'Detainer                                   '
         W- hevalidityofyotlrcotwictionorsentOceasimposed(forexample.sentencebeyondthestalutory
           maximum orimproperly calculated underthesentencing gtlidelilles)
         'Disciplinary proceedings
         'Other (explainlk theentityaka as'COMMONWEALTH OFVIRIGINI          A'(herein'IT''
                                                                                         )IacksstandingOverman;
           ''Ir'accrued noIoss(monetaryvaluel:''lT''hadnotbeeninjured'
                                                                     ,''IT'
                                                                          'hasnocorpusdelecti;'IT''hasto abide
           byConsti  tutionofthe uni
                                   tedStatesofamerica (hereinUSAC)asmustal1entitiesunderthe USACY control
6.       Providemore information aboutthe decision oraction you are challenging:
         (a)Name and location ofthe agency orcourt: AUGUSTA COUNW CIRCUIT COURT
                                                           1E.JOHNSON ST.STAUNTON ,VA.24401
         (b)Docketnumber,casenumbervorophzion mlmber:                  CR19000366-00(00-02)
         (c)Decision oraction you arechallenging Iol-disc+littalyp:nceedill
                                                                          gs,spec/ thepenaltiesimposedll
         three-DAYs inJAIL petty Iarceny;ichallenge ''IT''hasany ''
                                                                  R IGHTS''to orderman and FORCE 'man'to O BEY 'IT'
          Exam ple'
                  .'man'andthose ofmankind are:theAuthorof''IT'''the Creatorof''IT' 'I
                                                                                     'the Controllers over''IT''I
                                                                                                                '      .
         'man'
             /creatorhasALL authority overthatwhich 'man'creates,iexistinstate ofbeing,iam notin 'STATE OF ''IT
         (d)Date ofthedecision oraction:                    JANUARY 22,2020

                                    YourEarlier Challenges ofthe Decision orA ctitm

7.       Firstappeal
         Didyou appealthe decision,file agrievance,orseek mladminislative remedy?
          'Yes                   'XD
                                 V
          (a)lf''
                Yes,''provide: .
                 (l)Nameoftheauthorkty,agency,orcourt:

                 (2)Date offiling:
                 (3)Doclcetnumber,casennmber,oropinion nllmber:
                 (4)Result:
                 (5)Date ofresult:
                 (6)Issuesraised:
         Case 7:20-cv-00056-JPJ-PMS Document 1 Filed 01/27/20 Page 3 of 10 Pageid#: 3

AO 242 (12/11) Petition foraWHtofHabeas CorpusUnder28U.
                                                      S.C.j2241
         (b)Ifyou answered *No,' explain why you didnotappeal:THE RULW G CA> DOW N JUST A FEW HOURS
        AGO SO 'i'AM TAKW GTIIISOPPORTUNITY TOREACH OUTFORIIELP,(HOPEFULLY YOU CAN GETIN
        TOUCH W ITH U.S.M ARSHAI,L HICKS AT Tc ROANOIQE H ELD OFFICE,BIG CONCERN THERE ISNO
        NO COURT ORDER SIGNED OR EVEN DRAFTED BY A JUDGE!HOW DO 'i'EXPLAIN THAT 'I'AM BEING

        FORCED TO SURRENDER,IT IS NOT VOLUNTARY ON MY PART
        Second appeal
        Afterthe ftrstappealadid you file asecond appealto ahigher authority, agency,orcourt?
         '
         Yes                      t
                                  G 'lo
         (a)If''Yes,nprovide:
8.               (1)Name ofthe authority,agency,orcourt:




                 (2)Date offlling:
                 (3)Docketnumber,casenumber,oropinion ntlmber:
                 (4)Result:
                 (5)Date ofresult:
                 (6)Issuesraised:




         Third appeal
                           tNo,''explain why you did notfle a second appeal:
         (b)Jfyou answered $
         Afterthe second appeal,did you flle athird appealto ahigher authority, agency,orcourt?
        'Yes                   *No
9.       (a)IfuYes#''provide:
                  (l)Name oftheauthority,agency,orcourt:




                 (2)Date offiling:
                 (3)Docketmlmber,casenumber,oropinion mlmber:
                 (4)Result:
                 (5)Datcofresult:
                 (6)lssuesraised:
              Case 7:20-cv-00056-JPJ-PMS Document 1 Filed 01/27/20 Page 4 of 10 Pageid#: 4

    AO 242 (12/11) Petition foraWritofHalxasComusUnder28U.S.C.j2241




              (b)lfyou alswered ''No,'explain why you didnotfle athird appeal:


        10.   M otiox under 28 U.S.C.j2255
              Inthispetiéon, are you challenging thevalidity ofyour conviction orsentence asimposed?
              W%zr
              -  .efz                  ''No
              If'Yes ' answer the following:
    '
.
              (a)       Haveyou already fiied amoéon under2%U.S.C.j2255 thatchallenged tlzisconviction orsentence?
                        =Yes                           o
                        If''
                           Y es,'provide:
                        (1)Nnme ofcourt:        .-
                                                 .-
                                                  : q:
                                                  -i. .
                                                     z.
                                                     .,
                                                      . t.trjp,
                                                              j cé
                                                                 )s.
                                                                   j,uj....',..---t....,/)y ....
                                                                              -
                                                                             ..
                                                                                      -   .- - --   -.- v- -= -
                                                      hz
                                                       .
                                                       t.
                                                        '  ..
                                                            ,                                                                              .p..-.
                                                                                             .
                                                  , i-%
                                                           .
                                                                ,
                                                                .
                                                                    .
                                                                      -
                                                                                  .
                                                                                  . ...
                                                                                      .
                                                                                           j,
                                                                                            .-,
                                                                                              ) / j.
                                                                                                   .
                                                                                                    ,r ( ..rj,
                                                                                                             .
                                                                                                             :
                                                                                                             .r,
                                                                                                           wk.
                                                                                                               ys
                                                                                                                ;,m -m.. .
                                                                                                                .      .1.
                                                                                                                         .#
                                                                                                                              .-.a     .
                                                                                                                                     . .
                                                                                                                                      J-.       .   -.


                        (2)Casem:mber:
                        (3)Date offl'ling:
                        (4)Result:
                        (5)Date ofresu t:
                        (6)lssuesraised:                                                                                        '




              (b)       Haveyou everflled amotion in aUnited StatesCourtofAppealsunder28U S.C.j2244(b)(3)(A)a     .


                        seeldng permission to file a second orsuccessive Sectioa 2255 motion to challenge thisconviction or
                        sentence?
                        -Yes                       #No
                        If'l
                           Y es,''Provide-
                                         .

                         (1)Nnme ofcourt:
                         (2)Casemlmber:
                         (3)Date offtlillg:
                        (4)Result:
                        (5)Date ofresu :
                        (6)Issuesraised:



                                                                                                                                       Paqe5 of 10
         Case 7:20-cv-00056-JPJ-PMS Document 1 Filed 01/27/20 Page 5 of 10 Pageid#: 5

AO 242(12/11) Petition foraWR ofHabeaq CorpusUnder28U.
                                                     S.C. :2241




         (c)      Explainwhy theremedy lmder28U.S.C.j2255 isinadequate orilzeffective tochallenge your
                  conviction orsentenco:




1l.      Appeals ofim m igration proceedings
         Doesthis case concem immigration proceedings?
         'Yes                      > .o
                    If''
                       Y es,''provide:
         (        Dateyouwere taken into immigration custody:
          a)      D
         (b)       ateoftheremovalorrehstatement order:
         (c)      Didyou fileanappealwiththeBoard ofImmigration Appeals?
                  *Yes                         *No
                  IfuYes ''provide:

                  (1)Date offlling:
                  (2)Casenumber:
                  (3)Result:
                  (4)Date ofresult:
                  (5)lssuesraised:




         (d)      Didyou appealthedecision totheUnited StatesCourtofAppeals?
                  >Yes                         l uo
                  If'
                    'Yes1'provide:

                  (1)Name ofcourt:
                  (2)Date offlling:
                  (3) Casen'Imber:

                                                                                                         Page6of 10
        Case 7:20-cv-00056-JPJ-PMS Document 1 Filed 01/27/20 Page 6 of 10 Pageid#: 6

AO 242 (12/11) Pdition foraWA ofHabeas CorpusUnder28U.S.C.'
                                                          î2241

                  (4)Result:
                  (5)Date ofresult:
                  (6)Issuesraised:




12.      Otherapppmls
         Otherthan the appeals you listed above,have you filed any otherpetition, applicaéon, ormotion aboutthe issues
         raised in thispetition?
         '
         Yes                      l yltt
         If'Yes,'Provide:

         (a)Kind ofpetition,motion,orapplication:
         (b)Nnme oftlze authority,agency,orcoult

         (c)Date offlling:
         (d)Docketlrlmber,casenumber,oropinion mlmber:
         (e)Result:
         (9 Date ofresult'
                         .
         (g)Issuesraised:




                                        GroundsforYour Challenge in ThisPetition

         Stateevery ground (reason)thatsupportsyourclaim thatyou arebeing held inviolation oftheConstitutionv
         laws,ortreaties ofthe United States. Attach additionalpages ifyou have m ore thm1fourgrolmds. Statetlze
        Tactssuppoeing each ground.


      GROUND OINE: MolationofArticle 1sec.10the StatecannotpassEa)Law impairingthe ObligationofContracts
        '
        i'AS MAN HAVE CERTAIN DUTIES ;OBLIGATIONS AND CONTRACTS IN W HICH THERE CAN BE NO
        INTERFERNCEW ITH ATTHIS TIME
        PRIMARILY IN THAT 'i'MAINTIAN AND MANAGE A FARM IN W HICH CREATIONS OF qod IN W HICH THERE
        W ILL BE IRREPARABLE HARM
        Case 7:20-cv-00056-JPJ-PMS Document 1 Filed 01/27/20 Page 7 of 10 Pageid#: 7

K0242 (12/11) Peti
.                tion foraWG ofHabeasCoqmsUndor28U.S.C.92241

        (a) Supporting facts(Be/7rfc.
                                    /.
                                     'Dol?t?fdtecasesol.?trw.J.
                                                              '




        ('b)Didyou presentGrotmd 0neilza11appealsthatwere availabletoyou?
        'Yes                 V o

      GROUND TW 0 : standing




        (a) Supporing facts (
                            Be&tk/ Do??ofcitecasesor/tzw.
                                                        J:
        A FICTITIONAL ENTITIES,(AJCREATION OF MAN/MANKIND SUFFER OFTHE DI
                                                                        SABILIR OR LACKTHE
        CAPACIW TO HAVE STANDING OVER MAN AND THOSE OF MANKINDW HO HAVE CHOOSEN NOTTO
        ENTER INTO A VOLUNITARY AGREEMENT OR INTO SLAVERY
                                       (CF THE 13THAMENDMENT!




        (b)DidyoupresentGround Two in a1lappealsthatwere available toyou?
    # No                      yes'

     GROUND THREE:THEM ISNO COURT ORDER SIGNED BY ANYONE!,W CLUDING THE JUD GE Ar
     THERE IS NOT EVEN AN ORDER FOR '
                                    i'TO BE IN JAIL ANYW HERE ON EARTH .

     IT IS M Y BEST GUESS THAT THE COURTS ,KNOW TIIEY CANNOT CAUSE HARM TO manAr UNLESS 'i'
     OBJECT THE COURT'SDO NOT HAW TO BEAR LG BILTY IF 'i'AM HARW D IN JAIL AS 'i'W ENT THERE
     W ITHOUT A FIGHT N 0R DID ' i'OBJECT ,S0 UPON THIS DOCUM EN F 'i'AM STATW G FOR THE RECORD '   i'
     DO N OT CONSENT AND IF '  i'D1D 'i'NOW W ISH T0 W ITHDRAW ,'i'W ILL G0 INTO THE LOBBY AT 2:00PM .
     UNDER THREAT OF VIOLENCE AGAINST '      i'AS M AN,BUT ' i'DID N OT CONSENT T0 BE TRAN SFOM ED
     FROM being man,aoreation ofqod,into amam m ade LEAL ENTITY U OW S AS W M ATE orPRISONER




        (a) Supporting facts(BeàlpfDo7,0/cîtecaseso?-/m$
                                                       ?.)-
                                                          .
               Case 7:20-cv-00056-JPJ-PMS Document 1 Filed 01/27/20 Page 8 of 10 Pageid#: 8

AO242(17J11) Pegti
                 on-for                           'tofHabeasC-orpusUnder28U.S.C.922.
                                                . *
                                                                                   41
           f,.'''
           .
         .,.
      '',,                                                   .. -                                                                                                                      1t
      .'G
      ,
      .
                                FO                 !                )a Q c g?I
                                                                             .,
                                                                              rr                     Kq . a 1 m
                                                                                                              . zbs.
                                                                                                                   oq.-x
                                                                                                                       '. q-c
                                                                                                                            .;- ) tx.wcc z ,'                     h                             :
                           A 4eF
                               ''-e'''W
                                     ï & AVJr5 = î'ww'*<
                                                                                             $s.
                                                                                               w              .w
                                ...                                                                                .                                .
         ..-    -'
                     fq U--.                           wx.
                                                         iN                                     ,a       V*
                                                                                                            l a            o> t'
                                                                                                                               ?./3&   /e 1:44 0
                                                                                                                                               . L'AJ( r
                                                                                                                                                       .Ts4rezq /lq.57 tcgm x
                                                                                                                                                                            r-
                      p                                                                                                            ..
                      iea     :7    z '
                                      ,eo     C ..,r t -t=                                   /p1
                                                                                               #,(tbfe ,
                                                                                                       0>                        /.
                                                                                                                                 '    &  CN
                                                                                                                                  r-.-v. w r.     .
                                                                                                                                            e-..t-wx.3      < e
                                                                                                                                                            .   gl1' ..l
                                                                                               .                                                                      &        -
                         '
                         D' yG.co.
                                 u.                            4m k                     Pxt 4-1.
                                                                                               1''
                                                                                                 v
                                                                                                 c5                             L-- d'ut-i-'
                                                                                                                                           s
                                                                                                                                           '/-
                                                                                                                                             hk 'e %!ù.'kk)fnT''e- .
                                                                                                                                                                   7Ae
               (a)Supportm
                         'gfacts(Beblief.DontpfcitecasestvIaw.
                                                             ):                                                            $14
                                                                                                                             r--ovd-ey. tz!o).o t::
                                                                                                                                                  )7,. <r.)e
                                                                                                                                                           /'
                                                                                                                                                            acvz
                                                                                                                                                               yzdju-                               .


                           %'
                                                                                                               l       '          -                                                ç'
                                          .....*-3-.--.-                     ,.v..-..                                                                     -               '            '    -
                                                t!
                                                 ,'
                                                  A.
                                                   (.
                                                    !'                  r-
                                                                         )kzœw t              fk                   (64ir
                                                                                                                       .t .vrzv'x '-
                                                                                                                                  .
                                                                                                                                   '
                                                                                                                                   i' V'!                                     Cy;..r
                                                                                                                                                                                   at'wx
                    .
                          'D
                           .                     v
                                                   r-s c v u.,
                                                             /
                                                             x-'g s
                                                                    .
                                                                                        .
                                                                                             nc u,
                                                                                                 .k.
                                                                                                     -     .

                                                                                                   p jr, kac, -e
                                                                                                                   .        ,

                                                                                                                                       uu   x.qf-       ,.y
                                                                                                                                                          ,.4 g                    J
                                                                                                                                                                                   ,
                                                                                                                                                                                   .$
                                                                                                                                                              -



                    .-

                         1kxe                   f
                                                ,/2pçct-u./-
                                                           4c,
                                                             n                          /2-<Q
                                                                                            t 6> +0                                    r,n- f.
                                                                                                                                             -)aec GrLo,
                                                                                                                                                       c.- izkovw
                                 bi'
                                 '
                                                           i
                                                           wov--mr- xwuat .4.:.                                (-,,J ,--q-wz- y f..
                                                                                                                                  '-,itec                                       o .,e-,v.
                          cat.zc!
                                -     .
                                            -
                                                            a--..
                                                                J J  l.,
                                                                  '-e; --
                                                                       -  t' +p /.
                                                                        <-,      c-f -1pve ('o..-,cT''sr -; 42e,.''i.
                                                                                                -                   e',
                                                                                                                      .
                                                                                                                      a.
                                                                                                                       ' ï4-
                                                                                                                          ' 'ex
               (b)DidyoupresentGrotmd Fottrinallappealsthatwereavailabletoyou?                                                               CJP kswa C 1-:k'
                                                                                                                                                            zch+
               'Yes                                          >'No

14.            Ifthere are any grounds thatyou did notpresent in a11appeals thatwere available to you,explain why you did
               not:




                                                                                            Requestf0r Relief

l5. State exactly whatyou wantthe cour'
                                      tto do:

to haveananswerforonceandaIlasto:(1)does(aJW HAT,acreationofmanand/orofthoseofmankind,a PUBLIC
creation(i
         e.STATE,COMMONW EALTH ;COUNW ;PARRISH'    ,TOWNSHIP)havetheRIGHTtoIMPRISON IaIman
who:
 (ï).isactingONLY inthe Privateand,/ori
(2).Com mitsa 'victim lesscrime'
                               '(cf.corpusdelicti)(a)intheprivate,and/or;(b)inthe Public
(3)X Governrna'ial/ke haethe RIGHT,THE RIGHT,THE RIGHTtOclaim '          ,ttakeand carryoffwith andcontrol
propeftyofmanwhochose NOT<shto belTscitizen;subject;regi     steredvoter,etc...
         Case 7:20-cv-00056-JPJ-PMS Document 1 Filed 01/27/20 Page 9 of 10 Pageid#: 9

AO242(12/11)PetitionforaWritofHabeaqComusUnder28U.
                                                 S.C.52241

                                        DeclarationUnderPenalty OfPerlury
        lfyou are incarcerated, on whatdate did you place thispetition in the prison m ailsystem '
                                                                                                 .



Ideclare underpenalty ofperjury that1am thepetitioner,lhaveread thispetition orhad itread tome,and the
inform ation in thispetiion istrue and correct. Iunderstand thatafalse statementofam aterialfactm ay serve asthe basis
forprosecution forperjury.
                                                                    *
                                                                        )


              01/23/2020
Date:
                                                                                         tl-
                                                                                           eofpetitioner



                                                              J/glapz?ert7
                                                                         vt-
                                                                           Atolpldgrzt7l.tp//ztpz-tztetllotzàedpeltçt7zz,i
                                                                                                                         ot-anl
                                                                                                                              n,


                                             N qtb = io                                 kqn'
                                                                                           c;tkos-
                                                        ; + f - Gc 3- o = t/




                                                                                                                                   Page 10of IU
Case 7:20-cv-00056-JPJ-PMS Document 1 Filed 01/27/20 Page 10 of 10 Pageid#: 10
